Citation Nr: 1644328	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active service from September 1969 to September 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran is shown to have served in Vietnam.

2.  The Veteran's diabetes mellitus, type 2, is related to his service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type 2, have been met.  38 U.S.C.A. §§ 1110, 1116(f), 1131, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that service connection is warranted for his diabetes mellitus, type 2, noting that service connection is warranted on the presumptive basis afforded to veterans who are presumed to have been exposed to Agent Orange.  He asserts that as a member of a flight crew on a helicopter attached to an aircraft carrier, the U.S.S. Enterprise, he flew into Vietnam on a number of occasions in about 1975, to include flying into Da Nang on two occasions in March 1975.  See e.g., Veteran's notice of disagreement, received in November 2011; Veteran's appeal (VA Form 9), received in April 2013.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).   

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service, to include diabetes mellitus.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service. 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (emphasis added). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313(a). 

In Haas v. Peake, 525 F.3d 1168, 1193, 1197 (2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) upheld VA's interpretation of this regulation as requiring that a veteran must have actually been present on the landmass or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  See VAOPGCPREC 27-97 (July 23, 1997); 66 Fed. Reg. 23166 (January 22, 2001).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  See Haas, 525 F.3d at 1193 - 1197; VAOPGCPREC 27-97.

What constitutes "inland waterways" is not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  

VBA Manual M21-1 states: 

Service on offshore waters does not establish a presumption of exposure to Agent Orange.  Inland waterways are fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the RVN.  VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean. 

 VBA Manual M21-1, IV.ii.1.H.2.a.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular
 tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean. 

VBA Manual M21-1, IV.ii.1.H.2.b.

The Veteran's service treatment records do not show any relevant complaints, findings, or diagnoses.  The Veteran's retirement examination report, dated in June 1989, shows that his endocrine system was clinically evaluated as normal, and that his urinalysis was negative for sugar.  

As for the post-service medical evidence, a statement from a private physician, Dr. M.C., received in June 2011, shows that he states that he has been treating the Veteran, and that the Veteran was diagnosed with diabetes in 1991.

The Veteran's personnel file including his discharges (DD 214s) and corrections (DD 215s), shows that his awards include the Combat Action Ribbon, an Air Medal, and the Vietnam Service Medal with one bronze star.  This evidence shows that he primarily served in helicopter units, to include as a member of a flight crew.  

A statement from the National Personnel Records Center (NPRC), dated in April 2011, shows that the NRPC stated that they could not verify the Veteran's claim of service in Vietnam.  

In June 2011, the RO denied the claim.  The RO determined that the Veteran was not shown to have served in Vietnam.  

The Board finds that the evidence is sufficient to show that the Veteran was present on the landmass or inland waters of Vietnam at some point in the course of his military duty.  Although it is not dispositive of the issue, he is shown to have received the Vietnam Service Medal with a bronze star.  In addition, a review of his personnel file reflects that he has 20 years of service in the Navy, primarily all of which was with helicopter units.  In particular, in December 1976, he received a Meritorious Unit Commendation for service in April 1975 while aboard the U.S.S. Enterprise (CVAN-65).  A fitness report, covering the period from September 1974 to July 1975, states the following: the Veteran performed duties that included helicopter aircraft commander.  He participated in "flights in support of the Saigon evacuation" (Operation Frequent Wind), and the Board finds that the reference to "evacuation" clearly establisheds that aircraft participating in this mission had to periodically land in order to take on passengers.  He was also the aircraft commander on a nighttime over-water rescue of a downed pilot that was "the last combat SAR (search and rescue) of the Vietnam era."  Given the foregoing, the Board finds that the evidence is sufficient to show that the Veteran had service in the Republic of Vietnam, and that service in the Republic of Vietnam is established.  

The Board further finds that service connection for diabetes mellitus, type 2, is warranted.  The Board has determined that the Veteran is shown to have had qualifying service in the Republic of Vietnam.  The laws pertaining to veterans who have been exposed to Agent Orange are therefore applicable, he is presumed to have been exposed to herbicides, and service connection may be granted for the claimed disability (diabetes mellitus, type 2) on this basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e); VAOPGCPREC 27-97; VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994).  Accordingly, the Board finds that the criteria for service connection for diabetes mellitus, type 2, have been met, and that service connection for diabetes mellitus, type 2, is warranted.  

As the Board has granted the claim, in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for diabetes mellitus, type 2, is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


